Case 2:15-cv-02219-ADS-SIL Document 227 Filed 06/11/20 Page 1 of 6 PageID #: 10763



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ---------------------------------------------------------------x
   DR. CHINWE OFFOR,

                                      Plaintiff,                      ORDER
           -against-                                                  15-cv-2219(ADS)(SIL)

   MERCY MEDICAL CENTER,
   CATHOLIC HEALTH SERVICES OF
   LONG ISLAND, DR. SWARNA
   SAVARAJAN and DR. JOHN P. REILLY,

                                       Defendants.
   ---------------------------------------------------------------x

  STEVEN I. LOCKE, United States Magistrate Judge:

           Presently before the Court in this Family and Medical Leave Act-retaliation

  action are Plaintiff Dr. Chinwe Offor’s (“Offor” or “Plaintiff”) motion to compel the

  production of subpoenaed documents from non-party New York Presbyterian

  Hospital (“NYPH”), and related letter motion for a protective order as to any

  documents produced. Docket Entry (“DE”) 217, 218. For reasons stated herein, both

  motions are denied.

      I.       Background

           Plaintiff is a neonatologist. She was hired by Defendant Mercy Medical Center

  (“Mercy Medical” or the “Hospital”) on February 1, 2000 and worked as a physician

  in the Neonatal Intensive Care Unit until she was terminated on August 21, 2014.

  See Complaint (“Compl.”) ¶¶ 1, 15.                    The ultimate issue to be decided in later

  proceedings will be the reason for Plaintiff’s discharge.

           On December 30, 2019, Plaintiff served NYPH with a subpoena seeking

  medical records of an infant patient treated at NYPH in 2013 after the baby was
Case 2:15-cv-02219-ADS-SIL Document 227 Filed 06/11/20 Page 2 of 6 PageID #: 10764



  transferred out of Offor’s care at Mercy Medical. See Non-Party Subpoena, DE [217-

  2].   Plaintiff seeks these records to demonstrate that insulin was not initially

  commenced when the infant was transferred out of her care and into the neonatal

  division at NYPH, and that after the insulin treatment was eventually started it was

  stopped two hours later. See Declaration of Dr. Chinwe Offor in Support of her Motion

  to Compel, (“Offor Decl.”), DE [217-1] at ¶ 11. According to Offor the dosage is

  relevant because her failure to administer insulin was a reason leading to her

  termination from Mercy Medical. See id. at ¶¶ 4, 11, 13.

         After certain initial correspondence between Plaintiff and NYPH concerning

  whether the subpoena was initially served properly, and whether providing the

  documents sought would violate federal privacy requirements under the Health

  Insurance Portability and Accountability Act (“HIPAA”), see DE [217-3], NYPH

  ultimately objected to the subpoena by letter dated May 7, 2020, arguing that the

  documents sought seemed to be irrelevant, and that in any event, absent an

  appropriate court order, their production would violate HIPAA. See DE [224-1].1 The

  relevance objection was echoed by Defendants in their opposition, who also take the

  position that the documents sought are disproportional to the needs of this case. See

  DE [222]. 2

         On April 27, 2020, Offor filed her motions to compel production of the

  subpoenaed documents and for a protective order. See DEs [217, 218]. Defendants



  1
   The Court notes that Plaintiff filed the May 7, 2020 letter on NYPH’s behalf.
  2
   Defendants recognize that they may lack standing to object to the subpoena but suggest that the
  Court is nevertheless empowered to limit the scope of discovery on its own. See DE [222] at 1-2.

                                                 2
Case 2:15-cv-02219-ADS-SIL Document 227 Filed 06/11/20 Page 3 of 6 PageID #: 10765



  filed their letter opposition on May 4, 2020, and Offor filed her reply on May 6, 2020.

  See DEs [222, 223]. For the reasons set forth below, the motions are denied.

     II.      Legal Standard

           In reviewing a motion to compel, the Court must address whether the moving

  party has established the necessary relevance of the information sought and that it

  is proportionate to the needs of the case. Fed. R. Civ. P. 26(b)(1); Rule 26 Advisory

  Committee Notes to 2015 Amendments; see Neogenix Oncology, Inc. v. Gordon, No.

  14-4427, 2017 WL 1207558, at *8 (E.D.N.Y. Mar. 31, 2017) (citing Night Hawk Ltd.

  v. Briarpatch Ltd., No. 03-1382, 2003 WL 23018833, at *8 (S.D.N.Y. Dec. 23, 2003));

  Sibley v. Choice Hotels Int'l, No. 14-634, 2015 WL 9413101, at *2 (E.D.N.Y. Dec. 22,

  2015) (“[i]nformation is discoverable . . . if it is relevant to any party’s claim or defense

  and is proportional to the needs of the case.”). Rule 45 subpoenas served on non-

  parties are subject to the same requirements that apply to party discovery under Rule

  26(b)(1). In re Refco Sec. Litig., 759 F. Supp. 2d 342, 345 (S.D.N.Y. 2011); see Ford

  Motor Credit Co. v. Meehan, No. 05-4807, 2008 WL 2746373, at *4 (E.D.N.Y. July 11,

  2008); During v. City Univ. of New York, No. 05-6992, 2006 WL 2192843, at *82

  (S.D.N.Y. Aug. 1, 2006).        Therefore, “[t]he party issuing the subpoena must

  demonstrate that the information sought is relevant and material to the allegations

  and claims at issue in the proceedings.” Night Hawk Ltd.., 2003 WL 23018833, at *8;

  see also Salvatorie Studios, Int'l v. Mako’s Inc., No. 01-4430, 2001 WL 913945, at *1

  (S.D.N.Y. Aug. 14, 2001).




                                               3
Case 2:15-cv-02219-ADS-SIL Document 227 Filed 06/11/20 Page 4 of 6 PageID #: 10766



     III.   Discussion

        In support of her motion to compel, Offor claims that NYPH’s documents are

  relevant because they would fill the alleged gaps of information in the patient’s

  medical file and provide context and clarity for Offor’s treatment. Offor Decl. at ¶¶

  12, 14. The problem with this argument is that it is not directed toward evidence

  that may be relevant to her claims or Defendants’ defenses, but rather to her repeated

  assertions, all of which have been previously rejected by the Court, that Defendants

  have altered and deleted relevant records. See id. at ¶¶ 8-10; Memorandum of Law

  in Support of Plaintiff’s Motion to Compel the Director of Neonatology, Morgan

  Stanley Children’s Hospital of New York Presbyterian, Columbia University Medical

  Center, New York, to Comply with the Lawfully Issued Subpoena and Produce the

  Documents Demanded Therein, DE [217-8], at 9; Memorandum of Decision and Order

  of the Court, DE [175].

        Once the Court focuses its attention on the issues of relevance and

  proportionality, it becomes clear that the motion to compel, and the related motion

  for a protective order, must be denied. To establish a prima facie case of FMLA

  retaliation, Plaintiff must show that: (1) she exercised rights protected under the

  FMLA; (2) she was qualified for her position; (3) she suffered an adverse employment

  action; and (4) the adverse employment action occurred under circumstances giving

  rise to an inference of retaliatory intent. Potenza v. City of New York, 365 F.3d 165,

  168 (2d Cir. 2004).   If Plaintiff establishes a prima facie case, the burden shifts to

  Defendants to demonstrate a legitimate nondiscriminatory reason for their actions.



                                            4
Case 2:15-cv-02219-ADS-SIL Document 227 Filed 06/11/20 Page 5 of 6 PageID #: 10767



  Graziado v. Culinary Institute of America, 817 F.3d 415, 429 (2d Cir. 2016). If

  Defendants satisfy this burden, Plaintiff must show that the reason proffered is

  pretextual. Id.

           Records concerning medical care of a patient after that patient left the Hospital

  and Dr. Offor’s care, and which Plaintiff does not argue that Defendants ever saw or

  relied upon in making the decision to terminate her, are not relevant to her claims or

  Defendants’ defenses under the standards set forth above. They do not demonstrate

  circumstances that would create an inference of retaliatory intent, or that the reason

  given for her termination was a pretext for unlawful conduct. To the extent that

  Plaintiff is making yet another veiled attempt to demonstrate through the

  subpoenaed documents that Defendants have been deleting or modifying documents

  to hide something from her or the Court, an argument previously rejected by the

  Court more than once, the subpoena is nothing more than a fishing expedition and

  disproportionate to the needs of this case. Accordingly, Plaintiff’s motions to compel

  and for a protective order, DE [217 218], are denied.

     IV.      Conclusion

           For the foregoing reasons, the Plaintiff’s motion to compel, DE [217], and

  motion for a protective order, DE [218], are denied.         The parties are directed to

  submit a joint status report as to what remains to be done in discovery on or before

  June 24, 2020.




                                               5
Case 2:15-cv-02219-ADS-SIL Document 227 Filed 06/11/20 Page 6 of 6 PageID #: 10768



  So Ordered.


  Dated:      Central Islip, New York
              June 11, 2020
                                         s/ Steven I. Locke
                                         STEVEN I. LOCKE
                                         United States Magistrate Judge




                                        6
